Per Curiam.
There is no direct proof that the defendant had any guilty knowledge of the criminal purposes of Hicks and Schneider to commit larceny. The proof of circumstances relied upon as indicating guilty knowledge is insufficient to sustain such a finding.; (People v. Bennett, 49 N. Y. 137, 144; People v. Razezicz, 206 id.-249, 272; People v. Zucker, 20 App. Div. 363, 365.) The only view which the evidence warrants is that defendant was a dupe of Hicks and Schneider and was used by them to contact prospects to enable them to carry out their criminal purposes. They successfully¡ enlisted his aid by appeals to his cupidity, through payments of¡ relatively small sums of money, under circumstances that did notj bring home to him that Hicks and Schneider did not intend to do' that which they promised to do in their dealings with the prospects’ the defendant brought to them.
The judgment of conviction should be reversed on the law, the indictment dismissed and bail exonerated.
Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur.
Judgment of conviction of the County Court of Queens county reversed on the law, the indictment dismissed and bail exonerated.